

Exhibit 10.25
MetLife, Inc. 2005 Non-Management Director Stock Compensation Plan
Effective April 15, 2005









--------------------------------------------------------------------------------



MetLife, Inc. 2005 Non-Management Director Stock Compensation Plan
Article 1. Establishment, Purpose, and Duration
1.1    Establishment of the Plan. MetLife, Inc., a Delaware corporation
(hereinafter referred to as the “Company”), establishes an incentive
compensation plan to be known as the MetLife, Inc. 2005 Non-Management Director
Stock Compensation Plan (hereinafter referred to as the “Plan”), as set forth in
this document.
The Plan permits the grant of Options, Stock Appreciation Rights, Restricted
Stock, Restricted Stock Units, and Stock-Based Awards.
1.2    Purpose of the Plan. The purpose of the Plan is to promote the long-term
interests of the Company and its shareholders by strengthening the Company’s
ability to attract, motivate, and retain well qualified individuals as
Non-Management Directors of the Company upon whose judgment, initiative, and
efforts the financial success and growth of the business of the Company largely
depend, and to provide an additional incentive for such individuals through
stock ownership and other rights that promote and recognize the financial
success and growth of the Company and create value for shareholders.
1.3    Duration of the Plan. The Plan shall commence as of the Effective Date
and shall remain in effect until the earlier of (i) the tenth anniversary of the
Effective Date, or (ii) all Shares subject to the Plan have been purchased or
acquired according to the Plan’s provisions, in each case subject to the right
of the Committee or the Board to amend or terminate the Plan at any time
pursuant to Article 13 herein.
Article 2. Definitions
Whenever used in the Plan, the following terms shall have the meaning set forth
below, and when the meaning is intended, the initial letter of the word shall be
capitalized.
2.1
“Affiliate” shall have the meaning ascribed to such term in Rule 12b-2 of the
General Rules and Regulations of the Exchange Act, with reference to the
Company, and shall also include any corporation, partnership, joint venture,
limited liability company, or other entity in which the Company owns, directly
or indirectly, at least fifty percent (50%) of the total combined Voting Power
of such corporation or of the capital interest or profits interest of such
partnership or other entity.

2.2
“Award” means, individually or collectively, a grant of Options, Restricted
Stock, Restricted Stock Units, or Stock-Based Awards, in each case under and
subject to the terms of this Plan.

2.3
“Award Agreement” means either (i) a written agreement entered into by the
Company and a Participant setting forth the terms and provisions applicable to
Awards granted under this Plan; or (ii) a written statement issued by the
Company to a Participant describing the terms and provisions of such Award.


1



--------------------------------------------------------------------------------



2.4
“Beneficial Owner” or “Beneficial Ownership” shall have the meaning ascribed to
such term in rule 13d-3 of the General Rules and Regulations under the Exchange
Act.

2.5
“Board” or “Board of Directors” means the Board of Directors of the Company.

2.6
“Code” means the U.S. Internal Revenue Code of 1986, as amended from time to
time, or any successor thereto.

2.7
“Committee” means the Governance Committee of the Board of Directors, or any
other duly authorized committee of the Board appointed by the Board to
administer the Plan.

2.8
“Company” means MetLife, Inc., a Delaware corporation, and any successor thereto
as provided in Article 14 herein.

2.9
“Director” means any individual who is a member of the Board of Directors of the
Company.

2.10
“Effective Date” means April 15, 2005.

2.11
“Employee” means any employee of the Company or an Affiliate.

2.12
“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, or any successor act thereto.

2.13
“Fair Market Value” or “FMV” means a price that is based on the opening,
closing, actual, high, low, or average selling prices of a Share on the New York
Stock Exchange (“NYSE”) or other established stock exchange (or exchanges) on
the applicable date, the preceding trading day, the next succeeding trading day,
or an average of trading days, as determined by the Committee in its discretion.
Such definition(s) of FMV shall be specified in each Award Agreement and may
differ depending on whether FMV is in reference to the grant, exercise, vesting,
settlement, or payout of an Award. If, however, the accounting standards used to
account for equity awards granted to Participants are substantially modified
subsequent to the Effective Date of the Plan, the Committee shall have the
ability to determine an Award’s FMV based on the relevant facts and
circumstances. If Shares are not traded on an established stock exchange, FMV
shall be determined by the Committee based on objective criteria.

2.14
“Freestanding SAR” means an SAR that is not a Tandem SAR, as described in
Article 7 herein.

2.15
“Grant Price” means the price against which the amount payable is determined
upon exercise of an SAR.

2.16
“Non-Management Director” means a Director who is not an Employee.


2



--------------------------------------------------------------------------------



2.17
“Option” means the conditional right to purchase Shares at a stated Option Price
for a specified period of time, subject to the terms of this Plan. Each Option
shall be a Nonqualified Stock Option, in that no Option shall be an Incentive
Stock Option intended to meet the requirements of Section 422 of the Code.

2.18
“Option Price” means the price at which a Share may be purchased by a
Participant pursuant to an Option, as determined by the Committee.

2.19
“Participant” means an Non-Management Director who has received an Award, or who
has an outstanding Award granted under the Plan.

2.20
“Period of Restriction” means the period when an Award of Restricted Stock or
Restricted Stock Unit is subject to forfeiture based on the passage of time, the
achievement of performance goals, and/or upon the occurrence of other events as
determined by the Committee, in its discretion.

2.21
“Restricted Stock” means an Award of Shares subject to a Period of Restriction,
granted under Article 8 herein and subject to the terms of this Plan.

2.22
“Restricted Stock Unit” means an Award denominated in units subject to a Period
of Restriction, granted under Article 8 herein and subject to the terms of this
Plan.

2.23
“Shares” means the shares of common stock of the Company, $.01 par value per
Share.

2.24
“Stock Appreciation Right” or “SAR” means the conditional right to receive the
difference between the FMV of a Share on the date of exercise over the Grant
Price, pursuant to the terms of Article 7 herein and subject to the terms of
this Plan.

2.25
“Stock-Based Award” means an equity-based or equity-related Award granted under
Article 9 herein and subject to the terms of this Plan, and not otherwise
described by the terms of this Plan.

2.26
“Tandem SAR” means an SAR that the Committee specifies is granted in connection
with a related Option pursuant to Article 7 herein and subject to the terms of
this Plan, the exercise of which shall require forfeiture of the right to
purchase a Share under the related Option (and when a Share is purchased under
the Option, the Tandem SAR shall similarly be cancelled) or an SAR that is
granted in tandem with an Option but the exercise of such Option does not cancel
the SAR, but rather results in the exercise of the related SAR. Regardless of
whether an Option is granted coincident with an SAR, an SAR is not a Tandem SAR
unless so specified by the Committee at time of grant.

2.27
“Voting Power” shall mean such number of Voting Securities as shall enable the
holders thereof to cast all the votes which could be cast in an annual election
of directors of a company.


3



--------------------------------------------------------------------------------



2.28
"Voting Securities" shall mean all securities entitling the holders thereof to
vote in an annual election of directors of a company.

Article 3. Administration
3.1    General. The Committee shall be responsible for administering the Plan.
All actions taken and all interpretations and determinations made by the
Committee shall be final, conclusive, and binding upon the Participants, the
Company, and all other interested parties.
3.2    Authority of the Committee. The Committee shall have full and exclusive
discretionary power to interpret the terms and the intent of the Plan and any
Award Agreement or other agreement ancillary to or in connection with the Plan,
and to adopt such rules, regulations, and guidelines for administering the Plan
as the Committee may deem necessary or proper. Such authority shall include, but
not be limited to, establishing all Award terms and conditions and, subject to
Article 13 and Section 6.3, adopting modifications and amendments to the Plan or
any Award Agreement.
3.3    Delegation. The Committee may delegate to one or more of its members or
to one or more officers of the Company or its Affiliates, or to any other
individual(s) such administrative duties or powers as it may deem advisable, and
the Committee or any individual to whom it has delegated duties or powers as
aforesaid may employ one or more individuals to render advice with respect to
any responsibility the Committee or such individual may have under the Plan.
Article 4. Shares Subject to the Plan and Maximum Awards
4.1    Number of Shares Available for Awards. Subject to adjustment as provided
in Section 4.2 herein, the number of Shares hereby reserved for issuance to
Participants under the Plan shall be two million (2,000,000). The maximum
aggregate number of Shares that may be granted in any one calendar year to any
one Participant under the Plan shall be twenty-five thousand (25,000).
Any Shares related to Awards which (i) terminate by expiration, forfeiture,
cancellation, or otherwise without the issuance of such Shares, (ii) are settled
in cash either in lieu of Shares or otherwise, or (iii) are exchanged with the
Committee’s permission for Awards not involving Shares, shall be available again
for grant under the Plan. Moreover, if the Option Price of any Option granted
under the Plan or the tax withholding requirements with respect to any Award
granted under the Plan are satisfied by tendering Shares to the Company (by
either actual delivery or by attestation), or if an SAR is exercised, only the
number of Shares issued, net of the Shares tendered, if any, will be deemed
delivered for purposes of determining the maximum number of Shares available for
issuance under the Plan. The maximum number of Shares available for issuance
under the Plan shall not be reduced to reflect any dividends or dividend
equivalents that are reinvested into additional Shares or credited as additional
Restricted Stock, Restricted Stock Units, or Stock-Based Awards. The Shares
available for issuance under the Plan may be authorized and unissued Shares or
treasury Shares.
4.2    Adjustments in Authorized Shares. In the event of any corporate event or
transaction (including, but not limited to, a change in the Shares of the
Company or the capitalization of the Company) such as a merger, consolidation,
reorganization, recapitalization, separation, stock dividend, extraordinary
dividend, stock split, reverse stock split, split up, spin-off, or other
distribution of stock or property of the Company, combination of securities,
exchange of securities,

4



--------------------------------------------------------------------------------



dividend in kind, or other like change in capital structure or distribution
(other than normal cash dividends) to shareholders of the Company, or any
similar corporate event or transaction, the Committee, in its sole discretion,
in order to prevent dilution or enlargement of Participants’ rights under the
Plan, shall substitute or adjust, as applicable, the number and kind of Shares
that may be issued under the Plan, the number and kind of Shares subject to
outstanding Awards, the Option Price or Grant Price applicable to outstanding
Awards, the annual Participant Share Award limit, and any other value
determinations applicable to outstanding Awards or to this Plan.
The Committee, in its sole discretion, may also make appropriate adjustments in
the terms of any Awards under the Plan to reflect, or related to, such changes
or distributions and may modify any other terms of outstanding Awards. The
determination of the Committee as to the foregoing adjustments, if any, shall be
conclusive and binding on Participants under the Plan.
Subject to the provisions of Article 13, Section 6.3, and any applicable law or
regulatory requirement, without affecting the number of Shares reserved or
available hereunder, the Committee may authorize the issuance, assumption,
substitution, or conversion of Awards under this Plan in connection with any
such corporate event or transaction upon such terms and conditions as it may
deem appropriate.
Article 5. Eligibility and Participation
5.1    Eligibility. Individuals eligible to participate in the Plan include all
Non-Management Directors.
5.2    Participation. Subject to the provisions of the Plan, the Committee from
time to time may make Awards and determine in its discretion, the nature, terms,
and amount of each Award.
Article 6. Stock Options
6.1    Grant of Options. Subject to the terms and provisions of the Plan,
Options may be granted to Participants in such number, and upon such terms, and
at any time and from time to time as shall be determined by the Committee in its
discretion.
6.2    Award Agreement. Each Option grant shall be evidenced by an Award
Agreement that shall specify the Option Price, the duration of the Option, the
number of Shares to which the Option pertains, the conditions upon which an
Option shall become vested and exercisable, and any such other provisions as the
Committee shall determine.
6.3    Option Price. The Option Price for each grant of an Option under this
Plan shall be determined by the Committee and shall be specified in the Award
Agreement. The Option Price may include an Option Price based on one hundred
percent (100%) of the FMV of the Shares on the date of grant, an Option Price
that is set at a premium to the FMV of the Shares on the date of grant, or an
Option Price that is indexed to the FMV of the Shares on the date of grant, with
the index determined by the Committee in its discretion. Without the prior
approval of the Company’s shareholders, Options issued under the Plan will not
be repriced, replaced, or regranted through cancellation, or by lowering the
exercise price of a previously granted Option.

5



--------------------------------------------------------------------------------



6.4    Duration of Options. Each Option granted to a Participant shall expire at
such time as the Committee shall determine at the time of grant; provided,
however, no Option shall be exercisable later than the tenth (10th) anniversary
date of its grant.
6.5    Exercise of Options. Options granted under this Article 6 shall be
exercisable at such times and on the occurrence of such events, and be subject
to such restrictions and conditions, as the Committee shall in each instance
approve, which need not be the same for each grant or for each Participant.
6.6    Restrictions on Share Transferability. The Committee may impose such
restrictions on any Shares acquired pursuant to the exercise of an Option
granted pursuant to this Plan as it may deem advisable, including, without
limitation, requiring the Participant to hold the Shares acquired pursuant to
exercise for a specified period of time, or restrictions under applicable laws
or under the requirements of any stock exchange or market upon which such Shares
are listed and/or traded.
6.7    Termination of Directorship. Each Participant’s Award Agreement shall set
forth the extent to which the Participant shall have the right to exercise the
Option following termination of the Participant’s service as a Director. Such
provisions shall be determined in the sole discretion of the Committee, shall be
included in the Award Agreement entered into with each Participant, need not be
uniform among all Options issued pursuant to this Article 6, and may reflect
distinctions based on the reasons for termination.
6.8    Nontransferability of Options. Except as otherwise provided in a
Participant’s Award Agreement at the time of grant, or thereafter by the
Committee, Options granted under this Article 6 may not be sold, transferred,
pledged, assigned, or otherwise alienated or hypothecated, other than by will or
by the laws of descent and distribution. Further, except as otherwise provided
in a Participant’s Award Agreement at the time of grant or thereafter by the
Committee, all Options granted to a Participant under this Article 6 shall be
exercisable during the Participant's lifetime only by such Participant.
6.9    Substituting SARs. Regardless of the terms of the Award Agreement, the
Committee, at any time when the Company is subject to fair value accounting for
equity-based compensation, shall have the right to substitute SARs for
outstanding Options granted to any Participant, provided the substituted SARs
call for settlement by the issuance of Shares, and the terms of the substituted
SARs and economic benefit of such substituted SARs are equivalent to the terms
and economic benefit of the Options being replaced, as determined by the
Committee.
6.10    Payment for Options. Options granted under this Article 6 shall be
exercised by the delivery of a notice of exercise to the Company or an agent
designated by the Company in a form specified or accepted by the Committee, or
by complying with any alternative procedures which may be authorized by the
Committee, setting forth the number of Shares with respect to which the Option
is to be exercised, accompanied by full payment for the Shares.
The Option Price upon exercise of any Option shall be payable to the Company in
full either: (a) in cash or its equivalent; (b) by tendering (either by actual
delivery or attestation) previously acquired Shares having an aggregate FMV at
the time of exercise equal to the total Option Price; (c)

6



--------------------------------------------------------------------------------



by a combination of (a) and (b); or (d) any other method approved or accepted by
the Committee in its sole discretion subject to such rules and regulations as
the Committee may establish.
Subject to Section 6.7 and any governing rules or regulations, as soon as
practicable after receipt of a notification of exercise and full payment, the
Committee shall cause to be delivered to the Participant Share certificates or
evidence of book entry Shares in an appropriate amount based upon the number of
Shares purchased under the Option(s). Unless otherwise determined or accepted by
the Committee, all payments in cash shall be paid in United States dollars.
Article 7. Stock Appreciation Rights
7.1    Grant of SARs. Subject to the terms and conditions of the Plan, SARs may
be granted to Participants at any time and from time to time and upon such terms
as shall be determined by the Committee in its discretion. The Committee may
grant Freestanding SARs, Tandem SARs, or any combination of these forms of SARs.
The SAR Grant Price for each grant of a Freestanding SAR shall be determined by
the Committee and shall be specified in the Award Agreement. The SAR Grant Price
may include (but not be limited to) a Grant Price based on one hundred percent
(100%) of the FMV of the Shares on the date of grant, a Grant Price that is set
at a premium to the FMV of the Shares on the date of grant, or is indexed to the
FMV of the Shares on the date of grant, with the index determined by the
Committee, in its discretion. The Grant Price of Tandem SARs shall be equal to
the Option Price of the related Option.
7.2    SAR Agreement. Each SAR Award shall be evidenced by an Award Agreement
that shall specify the Grant Price, the term of the SAR, and any such other
provisions as the Committee shall determine.
7.3    Term of SAR. The term of an SAR granted under the Plan shall be
determined by the Committee, in its sole discretion, and except as determined
otherwise by the Committee and specified in the SAR Award Agreement, no SAR
shall be exercisable later than the tenth (10th) anniversary date of its grant.
7.4    Exercise of Freestanding SARs. Freestanding SARs may be exercised upon
whatever terms and conditions the Committee, in its sole discretion, imposes.
7.5.    Exercise of Tandem SARs. Tandem SARs may be exercised for all or part of
the Shares subject to the related Option upon the surrender of the right to
exercise the equivalent portion of the related Option. A Tandem SAR may be
exercised only with respect to the Shares for which its related Option is then
exercisable.
7.6    Payment of SAR Amount. Upon the exercise of an SAR, a Participant shall
be entitled to receive payment from the Company in an amount determined by
multiplying:
(a)
The difference between the FMV of a Share on the date of exercise over the Grant
Price; by


7



--------------------------------------------------------------------------------



(b)
The number of Shares with respect to which the SAR is exercised.

At the discretion of the Committee, the payment upon SAR exercise may be in
cash, Shares of equivalent value (based on the FMV on the date of exercise of
the SAR, as defined in the Award Agreement or otherwise defined by the Committee
thereafter), in some combination thereof, or in any other form approved by the
Committee at its sole discretion. The Committee’s determination regarding the
form of SAR payout shall be set forth or reserved for later determination in the
Award Agreement pertaining to the grant of the SAR.
7.7    Termination of Directorship. Each Award Agreement shall set forth the
extent to which the Participant shall have the right to exercise the SAR
following termination of the Participant’s service as a Director. Such
provisions shall be determined in the sole discretion of the Committee, shall be
included in the Award Agreement entered into with Participants, need not be
uniform among all SARs issued pursuant to the Plan, and may reflect distinctions
based on the reasons for termination.
7.8    Nontransferability of SARs. Except as otherwise provided in a
Participant’s Award Agreement at the time of grant or thereafter by the
Committee, an SAR granted under the Plan may not be sold, transferred, pledged,
assigned, or otherwise alienated or hypothecated, other than by will or by the
laws of descent and distribution. Further, except as otherwise provided in a
Participant’s Award Agreement at the time of grant or thereafter by the
Committee, all SARs granted to a Participant under the Plan shall be exercisable
during his or her lifetime only by such Participant.
7.9    Other Restrictions. Without limiting the generality of any other
provision of this Plan, the Committee may impose such other conditions and/or
restrictions on any Shares received upon exercise of an SAR granted pursuant to
the Plan as it may deem advisable. This includes, but is not limited to,
requiring the Participant to hold the Shares received upon exercise of an SAR
for a specified period of time.
Article 8. Restricted Stock and Restricted Stock Units
8.1    Grant of Restricted Stock or Restricted Stock Units. Subject to the terms
and provisions of the Plan, the Committee, at any time and from time to time,
may grant Shares of Restricted Stock and/or Restricted Stock Units to
Participants in such amounts and upon such terms as the Committee shall
determine.
8.2    Restricted Stock or Restricted Stock Unit Agreement. Each Restricted
Stock and/or Restricted Stock Unit grant shall be evidenced by an Award
Agreement that shall specify the Period(s) of Restriction, the number of Shares
of Restricted Stock or the number of Restricted Stock Units granted, and any
such other provisions as the Committee shall determine.
8.3    Nontransferability of Restricted Stock and Restricted Stock Units. Except
as otherwise provided in this Plan or the Award Agreement, the Shares of
Restricted Stock and/or Restricted Stock Units granted herein may not be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated until the
end of the applicable Period of Restriction specified in the Award Agreement
(and in the case of Restricted Stock Units until the date of delivery or other
payment), or upon earlier satisfaction of any other conditions, as specified by
the Committee in its sole discretion

8



--------------------------------------------------------------------------------



and set forth in the Award Agreement at the time of grant or thereafter by the
Committee. All rights with respect to the Restricted Stock and/or Restricted
Stock Units granted to a Participant under the Plan shall be available during
his or her lifetime only to such Participant, except as otherwise provided in
the Award Agreement at the time of grant or thereafter by the Committee.
8.4    Other Restrictions. The Committee shall impose, in the Award Agreement at
the time of grant or anytime thereafter, such other conditions and/or
restrictions on any Shares of Restricted Stock or Restricted Stock Units granted
pursuant to this Plan as it may deem advisable including, without limitation, a
requirement that Participants pay a stipulated purchase price for each Share of
Restricted Stock or each Restricted Stock Unit, time-based restrictions on
vesting following the attainment of the performance goals, time-based
restrictions, restrictions under applicable laws or under the requirements of
any stock exchange or market upon which such Shares are listed or traded, or
holding requirements or sale restrictions placed on the Shares by the Company
upon vesting of such Restricted Stock or Restricted Stock Units.
To the extent deemed appropriate by the Committee subject to Section 15.4, the
Company may retain the certificates representing Shares of Restricted Stock, or
Shares delivered in consideration of Restricted Stock Units, in the Company’s
possession until such time as all conditions and/or restrictions applicable to
such Shares have been satisfied or lapse.
Except as otherwise provided in this Article 8, Shares of Restricted Stock
covered by each Restricted Stock Award shall become freely transferable by the
Participant after all conditions and restrictions applicable to such Shares have
been satisfied or lapse, and Restricted Stock Units shall be paid in cash,
Shares, or a combination of cash and Shares as the Committee, in its sole
discretion shall determine.
8.5    Certificate Legend. In addition to any legends placed on certificates
pursuant to Section 8.4 herein, each certificate representing Shares of
Restricted Stock granted pursuant to the Plan may bear a legend such as the
following:
The sale or other transfer of the Shares of stock represented by this
certificate, whether voluntary, involuntary, or by operation of law, is subject
to certain restrictions on transfer as set forth in the MetLife, Inc. 2005
Non-Management Director Stock Compensation Plan, and in the associated Award
Agreement. A copy of the Plan and such Award Agreement may be obtained from
MetLife, Inc.
8.6    Voting Rights. To the extent required by law, Participants holding Shares
of Restricted Stock granted hereunder shall be granted the right to exercise
full voting rights with respect to those Shares during the Period of
Restriction. A Participant shall have no voting rights with respect to any
Restricted Stock Units granted hereunder.
8.7    Dividends and Other Distributions. During the Period of Restriction,
Participants holding Shares of Restricted Stock or Restricted Stock Units
granted hereunder may, if the Committee so determines, be credited with
dividends paid with respect to the underlying Shares or dividend equivalents
while they are so held in a manner determined by the Committee in its sole
discretion. The Committee may apply any restrictions to the dividends or
dividend equivalents that

9



--------------------------------------------------------------------------------



the Committee deems appropriate. The Committee, in its sole discretion, may
determine the form of payment of dividends or dividend equivalents, including
cash, Shares, Restricted Stock, or Restricted Stock Units.
8.8    Termination of Directorship. Each Award Agreement shall set forth the
extent to which the Participant shall have the right to retain Restricted Stock
and/or Restricted Stock Units following termination of the Participant’s service
as a Director. Such provisions shall be determined in the sole discretion of the
Committee, shall be included in the Award Agreement entered into with each
Participant, need not be uniform among all Shares of Restricted Stock or
Restricted Stock Units issued pursuant to the Plan, and may reflect distinctions
based on the reasons for termination.
8.9    Payment in Consideration of Restricted Stock Units. When and if
Restricted Stock Units become payable, a Participant having received the grant
of such units shall be entitled to receive payment from the Company in cash,
Shares of equivalent value (based on the FMV, as defined in the Award Agreement
at the time of grant or thereafter by the Committee), in some combination
thereof, or in any other form determined by the Committee at its sole
discretion. The Committee’s determination regarding the form of payout shall be
set forth or reserved for later determination in the Award Agreement pertaining
to the grant of the Restricted Stock Unit.
Article 9. Stock-Based Awards
9.1    Stock-Based Awards. The Committee may grant other types of equity-based
or equity-related Awards not otherwise described by the terms of this Plan
(including the grant or offer for sale of unrestricted Shares) in such amounts
and subject to such terms and conditions, or in satisfaction of any obligation
of the Company or an Affiliate to a Non-Management Director, as the Committee
shall determine. Such Awards may entail the transfer of actual Shares to
Participants, or payment in cash or otherwise of amounts based on the value of
Shares and may include, without limitation, Awards designed to comply with or
take advantage of the applicable local laws of jurisdictions other than the
United States.
9.2    Termination of Directorship. Each Award Agreement shall set forth the
extent to which the Participant shall have the right to receive Stock-Based
Awards following termination of the Participant’s service as a Director. Such
provisions shall be determined in the sole discretion of the Committee, shall be
included in the applicable Award Agreement, need not be uniform among all Awards
of Stock-Based Awards issued pursuant to the Plan, and may reflect distinctions
based on the reasons for termination.
9.3    Nontransferability of Stock-Based Awards. Except as otherwise provided in
a Participant’s Award Agreement at the time of grant or thereafter by the
Committee, Stock-Based Awards may not be sold, transferred, pledged, assigned,
or otherwise alienated or hypothecated, other than by will or by the laws of
descent and distribution. Further, except as otherwise provided in a
Participant’s Award Agreement at the time of grant or thereafter by the
Committee, a Participant’s rights under the Plan shall be exercisable during the
Participant’s lifetime only by the Participant.
Article 10. Beneficiary Designation

10



--------------------------------------------------------------------------------



A Participant’s “beneficiary” is the person or persons entitled to receive
payments or other benefits or exercise rights that are available under the Plan
in the event of the Participant’s death. A Participant may designate a
beneficiary or change a previous beneficiary designation at such times
prescribed by the Committee by using forms and following procedures approved or
accepted by the Committee for that purpose. If no beneficiary designated by the
Participant is eligible to receive payments or other benefits or exercise rights
that are available under the Plan at the Participant’s death the beneficiary
shall be the Participant’s estate.
Notwithstanding the provisions above, the Committee may in its discretion, after
notifying the affected Participants, modify the foregoing requirements,
institute additional requirements for beneficiary designations, or suspend the
existing beneficiary designations of living Participants or the process of
determining beneficiaries under this Article 10, or both, in favor of another
method of determining beneficiaries.
Article 11. Deferrals and Share Settlements
Notwithstanding any other provision under the Plan, the Committee may permit or
require a Participant to defer such Participant’s receipt of any Award, or
payment in consideration of any Award, under the terms of this Plan or another
Plan. To the extent such deferral is permitted by the Committee under the terms
of this Plan rather than another Plan, the Committee shall establish rules and
procedures for such deferrals as it sees fit.
Article 12. Rights of Non-Management Directors
12.1    Directorship. Nothing in the Plan or an Award Agreement shall be
construed to confer a right to be elected or to continue to serve as a Director.
No Participant shall have any claim or right to be granted an Award, and the
grant of an Award shall not be construed to create any obligation on the part of
the Board to nominate any of its members for re-election by the Company’s
shareholders. Nothing in the Plan or an Award Agreement shall interfere with or
limit in any way the right of the Board to otherwise remove the Participant from
the Board at any time, nor confer upon any Participant a right to remain a
member of the Board for any period of time, or at any particular rate of
compensation.
12.2    Participation. No Non-Management Director, having received an Award,
shall have the right to receive a future Award or (if receiving such a future
Award) the right to receive such a future Award on terms and conditions
identical or in proportion in any way to any prior Award.
12.3    Rights as a Shareholder. A Participant shall have none of the rights of
a shareholder with respect to Shares covered by any Award until the Participant
becomes the record holder of such Shares.
Article 13. Amendment, Modification, Suspension, and Termination
13.1    Amendment, Modification, Suspension, and Termination. The Committee or
Board may, at any time and from time to time, alter, amend, modify, suspend, or
terminate the Plan in whole or in part; provided however, that to the extent
necessary under any applicable law, regulation or exchange requirement, no
amendment shall be effective unless approved by the

11



--------------------------------------------------------------------------------



shareholders of the Company in accordance with applicable law, regulation, or
exchange requirement.
13.2    Adjustment of Awards Upon the Occurrence of Certain Unusual or
Nonrecurring Events. The Committee may make adjustments in the terms and
conditions of, and the criteria included in, Awards in recognition of unusual or
nonrecurring events (including, without limitation, the events described in
Section 4.2 hereof) affecting the Company or the financial statements of the
Company or of changes in applicable laws, regulations, or accounting principles,
whenever the Committee determines that such adjustments are appropriate in order
to prevent unintended dilution or enlargement of the benefits or potential
benefits intended to be made available under the Plan. The determination of the
Committee as to the foregoing adjustments, if any, shall be conclusive and
binding on Participants under the Plan.
13.3    Awards Previously Granted. Notwithstanding any other provision of the
Plan to the contrary, no termination, amendment, suspension, or modification of
the Plan shall adversely affect in any material way any Award previously granted
under the Plan, without the written consent of the Participant holding such
Award.
Article 14. Successors
Any obligations of the Company under the Plan with respect to Awards granted
hereunder, shall be binding on any successor to the Company, respectively,
whether the existence of such successor is the result of a direct or indirect
purchase, merger, consolidation, or otherwise, of all or substantially all of
the business and/or assets of the Company, as applicable.
Article 15. General Provisions
15.1    Forfeiture Events.     Without limiting in any way the generality of the
Committee’s power to specify any terms and conditions of an Award consistent
with law, and for greater clarity, the Committee may specify in an Award
Agreement that the Participant’s rights, payments, and benefits with respect to
an Award shall be subject to reduction, cancellation, forfeiture, or recoupment
upon the occurrence of certain specified events, in addition to any otherwise
applicable vesting or performance conditions of an Award.
15.2    Legend. The certificates for Shares may include any legend that the
Committee deems appropriate to reflect any restrictions on transfer of such
Shares.
15.3    Delivery of Title. The Company shall have no obligation to issue or
deliver evidence of title for Shares issued under the Plan prior to:
(a)
Obtaining any approvals from governmental agencies that the Company determines
are necessary or advisable; and

(b)
Completion of any registration or other qualification of the Shares under any
applicable national or foreign law or ruling of any governmental body that the
Company determines to be necessary or advisable.


12



--------------------------------------------------------------------------------



15.4    Uncertificated Shares. To the extent that the Plan provides for issuance
of certificates to reflect the transfer of Shares, the transfer of such Shares
may be effected on a noncertificated basis to the extent not prohibited by
applicable law or the rules of any stock exchange.
15.5    Unfunded Plan. Participants shall have no right, title, or interest
whatsoever in or to any investments that the Company or an Affiliate may make to
aid it in meeting its obligations under the Plan. Nothing contained in the Plan,
and no action taken pursuant to its provisions, shall create or be construed to
create a trust of any kind, or a fiduciary relationship between the Company or
an Affiliate and any Participant, beneficiary, legal representative, or any
other person. Awards shall be general, unsecured obligations of the Company. To
the extent that any individual acquires a right to receive payments from the
Company, such right shall be no greater than the right of an unsecured general
creditor of the Company. All payments to be made hereunder shall be paid from
the general funds of the Company, and no special or separate fund shall be
established and no segregation of assets shall be made to assure payment of such
amounts except as expressly set forth in the Plan. The Plan is not intended to
be subject to ERISA.
15.6    No Fractional Shares. No fractional Shares shall be issued or delivered
pursuant to the Plan or any Award Agreement but shall, instead, be payable in
cash.
15.7    No Constraint on Corporate Action. Nothing in this Plan shall be
construed (i) to limit, impair or otherwise affect the Company’s or an
Affiliate’s right or power to make adjustments, reclassifications,
reorganizations or changes of its capital or business structure, or to merge or
consolidate, or dissolve, liquidate, sell, or transfer all or any part of its
business or assets, or (ii) to limit the right or power of the Company or an
Affiliate to take any action which such entity deems to be necessary or
appropriate.
Article 16. Legal Construction
16.1    Gender and Number. Except where otherwise indicated by the context, any
masculine term used herein also shall include the feminine, the plural shall
include the singular, and the singular shall include the plural.
16.2    Severability. In the event any provision of the Plan shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining parts of the Plan, and the Plan shall be construed and enforced as
if the illegal or invalid provision had not been included.
16.3    Requirements of Law. The granting of Awards and the issuance of Shares
under the Plan shall be subject to all applicable laws, rules, and regulations,
and to such approvals by any governmental agencies or national securities
exchanges as may be required. The Company shall receive the consideration
required by law for the issuance of Awards under the Plan.
The inability of the Company or an Affiliate to obtain authority from any
regulatory body having jurisdiction, which authority is deemed by the Company’s
counsel to be necessary to the lawful issuance and sale of any Shares hereunder,
shall relieve the Company of any liability in respect of the failure to issue or
sell such Shares as to which such requisite authority shall not have been
obtained.

13



--------------------------------------------------------------------------------



16.4    Governing Law. The Plan and each Award Agreement shall be governed by
the laws of the State of Delaware, excluding any conflicts or choice of law rule
or principle that might otherwise refer construction or interpretation of the
Plan to the substantive law of another jurisdiction.



14

